Citation Nr: 1713655	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  10-01 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for arthritis of the lumbar spine, residual of a gunshot wound, prior to March 10, 2012, and a rating in excess of 60 percent on and thereafter for arthritis and degenerative disc disease of the lumbar spine, residual of gunshot wound.

2. Entitlement to a rating in excess of 20 percent for residuals of a gunshot wound of the back with damage to Muscle Group XX prior to March 10, 2012 and 40 percent on and thereafter.

3. Entitlement to service connection for a nerve disorder of the right leg, to include as secondary to a service-connected disability. 

4. Entitlement to a total rating based on individual employability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran had active military service from March 1966 to March 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio denied a rating in excess of 40 percent for arthritis of the lumbar spine, denied a rating in excess of 20 percent for residuals of a gunshot wound of the back with damage to Muscle Group XX, and denied service connection for a nerve disorder of the right leg on a direct basis and as secondary to a service-connected disability.  In a rating decision in April 2013 the RO granted an increased rating of 60 percent for arthritis and degenerative disc disease of the lumbar spine effective March 10, 2012 and increased the rating for residuals of gunshot wound to the back with damage to Muscle Group XX to 40 percent effective March 10, 2012.  Thus, these issues are characterized as is reflected on the title page.  

In April 2011, the Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  
As for the issue of entitlement to TDIU, the Veteran indicated that his service-connected lumbar spine disability and residuals of a gunshot wound of the back with damage to Muscle Group XX render him unable to keep up with work requirements.  See, e.g., April 2011 Board hearing transcript.  The issue of entitlement to TDIU has, therefore, been raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (which stipulates that, once a veteran submits evidence of a disability and of unemployability, VA must consider total rating for compensation based upon individual unemployability).  The United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether a veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the matter of whether a TDIU as a result of that disability is warranted.  Id. at 455  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed below, the Board finds that this case must be remanded for further development.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  For the following reasons, however, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.  First, the Veteran last underwent VA examinations to assess the severity of his service-connected lumbar spine disability and residuals of a gunshot wound of the back with damage to Muscle Group XX in March 2012.  On the examinations the examiner noted that the Veteran's lumbar spine disability and muscle damage were moderately debilitating.  Since then, VA treatment records in March 2013 show that the Veteran reported having sharp and throbbing back pain, which on a scale of 1-10 at times rises to level 10.  Thus, as the VA examinations are over 5 years old and as the evidence shows that the Veteran's service-connected lumbar spine and muscle disabilities may have increased in severity, the Board finds that a remand is necessary to afford him new and contemporaneous VA examinations to assess the severity of his service-connected disabilities.  Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  

Second, on the March 2012 VA examination for the peripheral nerves, the examiner opined that the Veteran did not have a peripheral nerve condition.  However, in light of the Veteran's subsequent complaints of increased sharp, throbbing back pain discussed above, he should be afforded a contemporaneous VA examination for the peripheral nerves to determine whether he currently has a nerve disorder of the right leg, to include as secondary to a service-connected disability.

Third, the issue of entitlement to TDIU is inextricably intertwined with the other issues being remanded herein as the Veteran contends that he is unable to work due to his service-connected residuals of gunshot wound in the lower back.  See May 2012 TDIU claim, Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Lastly, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file.  Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After any additional available records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected arthritis and degenerative disc disease of his lumbar spine.  The entire claims file, including a copy of this remand, should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail.  

The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examination report must include all findings necessary to rate the disability, including range of motion measurements for painful joints on both active and passive motion, and in weight bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner should indicate whether there is favorable or unfavorable ankylosis of the thoracolumbar spine or unfavorable ankylosis of the entire spine.  If there is any adverse neurological symptomatology, the examiner should identify the nerve or nerves involved and determine if the pertinent symptoms are best characterized as "slight," "moderate," "moderately severe," or "severe."  
The examiner should express an opinion as to whether the service-connected arthritis and degenerative disc disease of the Veteran's lumbar spine renders him unable to obtain and to maintain substantially gainful employment.

A rationale for all opinions should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), a deficiency in the record (i.e. additional facts are required), or a lack of necessary knowledge/training of the examiner.

3. Also, afford the Veteran an appropriate VA examination to determine the current level of severity of his residuals of a gunshot wound with damage to Muscle Group XX.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  Any indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file. 

The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examination report must include all findings necessary to rate the disability.  The examiner must identify the particular muscle group(s) involved and must comment as to whether the disability associated with the affected muscle group(s) is best characterized as "slight," "moderate," "moderately severe," or "severe."  To this end, the RO must ensure that the examiner is provided with the specific criteria for making this determination, as delineated in 38 C.F.R. 
§ 4.56 (2016).  The examiner must comment on the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, pain, impairment of coordination, and uncertainty of movement.  

The examiner should also express an opinion as to whether the Veteran's service-connected damage to Muscle Group XX and the service-connected residuals of a gunshot wound to the left (nondominant) hand renders him unable to obtain and to maintain substantially gainful employment. 

A rationale for all opinions should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), a deficiency in the record (i.e. additional facts are required), or a lack of necessary knowledge/training of the examiner.

4. Also, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of any nerve disorder of the right leg.  The claims file, including a copy of this remand, must be made available to the examiner for review of the case.  All examination findings should be set forth in the examination report.  All necessary tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  After reviewing the claims folder and examining the Veteran, the examiner must:

a.) Identify/diagnose all current nerve disorders of the Veteran's right leg. 

b.) For each identified nerve disorder of the right leg, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it was incurred during service.  

c.) Also, for each identified nerve disorder of the right leg, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that it was caused or aggravated by a service-connected disability, to include the service-connected arthritis and degenerative disc disease of the lumbar spine and the service-connected residuals of a gunshot wound of the back with damage to Muscle Group XX.  If the Veteran has a nerve disorder of the right leg that is aggravated by a service-connected disability, the examiner should quantify the approximate degree of aggravation.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A rationale for all opinions should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), a deficiency in the record (i.e. additional facts are required), or a lack of necessary knowledge/training of the examiner.

5. The AOJ must review the VA examinations obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.
		
6. After completing the above actions and any other development deemed necessary, readjudicate the issues currently on appeal, as are listed on the title page, to include the Veteran's claim of entitlement to TDIU.  If any benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right 




(CONTINUED ON NEXT PAGE)

to submit additional evidence and argument, whether himself or through his representative, with respect to these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  They must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

